OPINION — AG — (THE STATE BOARD OF PHARMACY) THAT WHILE A "CEASE AND DESIST ORDER", SUCH AS IS REFERRED TO BY YOU, HAS NO LEGAL EFFECT, IT MAY SERVE A USEFUL PURPOSE BY BRINGING TO THE ATTENTION OF THE VIOLATING PHARMACY OR PHARMACIST THE PROVISIONS OF 59 Ohio St. 1961 736.1 [59-736.1] AND 59 Ohio St. 1961 736.2 [59-736.2], BUT SUCH AN ORDER SHOULD NOT BE WORDED SO AS TO CAUSE THE RECIPIENT TO BELIEVE IT HAS LEGAL FORCE AND EFFECT. HOWEVER, IT WOULD BE PROPER FOR THE BOARD, OR ANY MEMBER OR EMPLOYEE THEREOF, OR ANY OTHER PERSON HAVING KNOWLEDGE IN THE PREMISES, TO BRING A VIOLATION, SUCH AS IS MENTIONED BY YOU, TO THE ATTENTION OF THE COUNTY ATTORNEY OF THE PROPER COUNTY FOR HIS CONSIDERATION AND POSSIBLE ACTION. CITE: 59 Ohio St. 1961 353.1-353.27 [59-353.1] — [59-353.27] (FRED HANSEN)